Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 01, 2020

The Court of Appeals hereby passes the following order:

A20A1719. TIMOTHY RIGNEY v. SAGE ACQUISITIONS, LLC.

      Timothy Rigney filed a breach of contract action against Sage Acquisitions,
LLC in magistrate court. The magistrate court entered a judgment in favor of Rigney,
and Sage Acquisitions appealed the decision to the superior court. The superior court
subsequently granted summary judgment in favor of Sage Acquisitions. Rigney then
filed this direct appeal. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Rigney did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal.
Accordingly, this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/01/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.